The facts are somewhat intricate, and are as follows — taken from brief of appellee:
On November 21, 1929, D. E. Sutley recovered a judgment against Daisey Windham and W. P. Windham in the sum of $397, which judgment was duly recorded in the office of the judge of probate on March 28, 1931, and D. E. Sutley recovered a judgment against W. P. Windham and Daisey Windham on September 17, 1930, in the sum of $797, which judgment was recorded in the probate office of Coffee county, Ala., on April 27, 1931. After the judgments were recorded and on July 3, 1934, an execution was issued on the judgment for $797 and levied on the 20-acre tract of land and other lands by the sheriff, and was sold and D. E. Sutley was the purchaser at the sheriff's sale and received a sheriff's deed to said lands, which deed is dated February 5, 1934.
The bill as originally filed by the Dothan Oil Mill Company, a corporation, was against D. E. Sutley, W. P. Windham, Daisey Windham, W. P. Windham Lumber Company, a corporation, and J. W. Hicks, receiver of the Elba Bank  Trust Company, and was filed for the purpose of correcting a mistake in that certain deed dated March 31, 1930, made by J. W. Hicks, receiver of the Elba Bank  Trust Company, to the W. P. Windham Lumber Company, seeking to reform said deed to the end that it would convey a 20-acre tract of land, and to enjoin the prosecution of an ejectment suit brought by D. E. Sutley against W. P. Windham and Daisey Windham.
The bill sets forth, in substance, the following facts: That W. P. Windham and Daisey Windham were indebted to the Elba Bank Trust Company by mortgage dated June 26, 1926, and which was secured by the 20-acre tract of land, said mortgage being in the amount of $5,102.22, and was for the purchase price of the 20-acre tract. This mortgage was renewed by mortgage dated June 6, 1927, in the sum of $4,408.93, and was likewise secured by the 20-acre tract of land.
On March 20, 1930, Daisey Windham and W. P. Windham executed a deed to J. W. Hicks, as receiver of Elba Bank  Trust Company, conveying him the 20-acre tract of land and other lands. This deed was not recorded.
On March 31, 1930, which was eleven days later, J. W. Hicks, receiver of the Elba Bank  Trust Company, made a deed to the W. P. Windham Lumber Company, a corporation, in which he conveyed a 60-acre tract of land, but omitted in said deed to describe and convey the 20-acre tract, *Page 478 
which the complainant, Dothan Oil Mill Company, contended the said Hicks intended to convey to W. P. Windham Lumber Company, a corporation, but by inadvertence or mistake was omitted in said deed, and the purpose of the original bill was to reform this deed. It was not recorded.
On June 10, 1931, the W. P. Windham Lumber Company, a corporation, made a mortgage to the Dothan Oil Mill Company, a corporation, and as security described the 20-acre tract of land and the 60-acre tract of land.
J. W. Hicks was duly appointed receiver of the said Elba Bank Trust Company and was acting as such when the conveyance from Daisey Windham and W. P. Windham to him and from J. W. Hicks, receiver, to the W. P. Windham Lumber Company were made, and these conveyances were made on account of certain litigation which was pending at the time the bank failed, between W. P. and Daisey Windham and the Elba Bank  Trust Company. After J. W. Hicks was appointed receiver, a settlement was reached and on the settlement the W. P. Windham Lumber Company, a corporation, contended that it had an equity of approximately $2,000 in 160 acres of land known as the "flowing well place," the W. P. Windham Lumber Company having been incorporated in 1927, and on the settlement W. P. Windham and Daisey Windham conveyed the 20-acre tract and the 60-acre tract here in dispute to J. W. Hicks, receiver of the Elba Bank  Trust Company, and likewise conveyed said receiver the 160-acre tract known as the "flowing well place." That after said conveyances were made to the receiver the court approved the settlement and order or permitted the receiver to convey the 20-acre tract and the 60-acre tract to the W. P. Windham Lumber Company, a corporation, which it, W. P. Windham Lumber Company, a corporation, took in satisfaction of its equity against the 160-acre tract known as the "flowing well place," and the 160 acres were taken by the receiver in satisfaction of all mortgages held by the bank against the Windhams.
These transactions, that is, the conveyance by W. P. and Daisey Windham to J. W. Hicks, receiver, and the conveyance from J. W. Hicks, receiver, to the W. P. Windham Lumber Company, occurred in March, 1930, and the judgment on which execution was issued and under which the land was sold in favor of D. E. Sutley against Daisey Windham and W. P. Windham was dated September, 1930, and was recorded on April 27, 1931.
Following this, and on June 10, 1931, the W. P. Windham Lumber Company, a corporation, made its mortgage to the Dothan Oil Mill Company, a corporation.
The evidence is without dispute on the part of W. P. Windham, W. P. Windham Lumber Company, a corporation, and J. W. Hicks, receiver of the Elba Bank  Trust Company, that the 20-acre tract of land was omitted from the deed from J. W. Hicks, receiver, to the W. P. Windham Lumber Company, by mistake, but as between the parties, that is, the grantor and the grantee, no contention was made that the title did not pass.
This controversy therefore relates to the 20-acre tract, sometimes called 18 acres; and the bill seeks to reform the deed from Hicks to the lumber company. Since one of the judgments in favor of Sutley against the Windhams was rendered November 21, 1929, and the deed by them to Hicks, receiver, was made March 20, 1930, and the other judgment was rendered September 17, 1930; therefore when that deed was executed, Sutley was both a prior and a subsequent judgment creditor; and neither created a lien until after its execution.
The proof was sufficient to justify a reformation, so that an equitable right in it passed to the lumber company by the execution of that deed, and was held by it together with the 60-acre tract when the mortgage was made by it to the complainant. A reformation of the deed by Hicks to the lumber company, as prayed, will pass the title through it to complainant. That was a quitclaim deed. But that fact does not prevent the oil company under its mortgage from being a bona fide purchaser. Gordon v. Ward, 221 Ala. 173, 128 So. 217, and cases cited.
But if the deed from the Windhams to Hicks, as receiver, was void as to Sutley, judgment creditor, under section 6887, Code, because not recorded, the oil company cannot claim to be protected as an innocent purchaser against that right, because the unrecorded deed was a part of its chain of title of which fact it had notice; and also had notice that at the time its mortgage was taken on June 10, 1931, Sutley had obtained a judgment after the date of the unrecorded deed, and also had *Page 479 
notice that the deed by Hicks to the lumber company did not include this tract, and it did not acquire a legal title, because its mortgagor had none, all of which is sufficient to prevent the oil company from being protected as an innocent purchaser against any right which Sutley might have as a creditor whose judgment and lien were created after the unrecorded deed was executed to subject to the judgment the 20 acres here under consideration.
Although the tract was under mortgage to the bank when the judgment was rendered, the equity of redemption was subject to levy and sale, section 7806(3), Code, and it was that which was passed by the unrecorded deed.
When Hicks, as receiver, agreed to and did accept another tract of 160 acres, known as the "flowing well place," in full settlement, that released the 20 acres from all his claims and mortgages, leaving it free of the mortgage for the benefit of the judgment creditor, if the unrecorded deed was void as to such creditor.
Section 6887, Code, applies to judgment creditors (not creditors as in section 6918), and this has been held to mean those whose judgments were rendered subsequent to the date of the unrecorded deed, without notice at that time of the deed. Chadwick v. Carson, 78 Ala. 116; Wiggins v. Stewart Bros.,215 Ala. 9, 109 So. 101; Hall v. Griffin, 119 Ala. 214, 24 So. 27.
One judgment here in question was rendered before the date of that deed and one afterwards. From this it appears that the unrecorded deed conveying this tract to Hicks was void as to Sutley in respect to his judgment rendered September 17, 1930. It was under that judgment that the execution, levy, and sale of it were had. So that Sutley shows a superior right or claim, not now considering any claim of superior equity in the lumber company resulting from its asserted payments to the bank for the Windhams personally, so as to establish a right of subrogation in respect to the mortgage in priority to the judgment creditor.
It seems to have been on the basis of that assertion that Hicks conveyed by quitclaim deed one tract and agreed and intended to convey to it the 20-acre tract which was omitted by inadvertence. That brings up for consideration the question of whether such an equity takes precedence over Sutley, as a judgment creditor with a lien.
Section 6918, Code, protects the "title of creditors" without notice against trusts implied by law or created or declared by the parties. This has been construed to mean the acquisition of a lien by the creditor after the trust arose which is sought to be enforced, and when the creditor has no notice of the trust when his judgment lien was created. Guin v. Guin, 196 Ala. 221,72 So. 74; Preston v. McMillan, 58 Ala. 84.
The deed to the lumber company was dated March 31, 1930, and if it had a right of subrogation, in the nature of a trust it existed then. Sutley did not acquire a lien until 1931, by recording his judgments. There is no claim of notice to Sutley actual or constructive. So that he is protected by such statute against this equitable claim of the lumber company, if such claim is a trust implied by law or created or declared by the parties. Section 6918, supra.
We do not think that the statute had reference to any technical, exactly defined, trust. Subrogation is in the nature of a constructive trust, of equitable origin, to serve best the justice of the situation and accord with the intention of the parties. Strickland v. Carroll, 228 Ala. 498, 154 So. 109; Jefferson Standard Life Ins. Co. v. Brunson, 226 Ala. 16, 17,145 So. 156; 19 Alabama Digest, Trusts, p. 36, 91.
Section 6918, supra, has been applied to resulting trusts, vendor's liens, and other equitable estates. Carter v. Challen,83 Ala. 135, 3 So. 313; Silvey  Co. v. Cook, 191 Ala. 228,68 So. 37; Autauga B.  T. Co. v. Chambliss, 200 Ala. 87,75 So. 463; Marshall v. Lister, 195 Ala. 591, 71 So. 411; Guin v. Guin, supra.
The trial court seemed to rely largely on Bailey v. Timberlake, 74 Ala. 221. That case holds that a judgment creditor is not protected against the equitable right of reformation, because it is not within section 6887, Code, but is only an equitable lien or estate, and is superior to a judgment creditor. The opinion did not mention section 6918, Code, then in effect. It has been criticized in one respect (O'Neal v. Seixas, 85 Ala. 80-83, 4 So. 745) and overruled in another (Powers v. Andrews, 84 Ala. 289, 294, 4 So. 263). That case did not attempt to define a trust under the *Page 480 
statute nor in fact to consider it. It may have been overlooked. Whether or not the equitable right to reformation is a trust under it, we think subrogation is included.
Although the purpose of this bill is to reform the deed to the lumber company by Hicks, that remedy is not now a matter for consideration in the interpretation of section 6918, Code, because it only applies to the right to enforce a trust in property, subject to sale under execution, and enforceable against the judgment debtor. This right of reformation is against Hicks, and its enforcement would not deprive the judgment creditor of what rights he otherwise has.
The question is whether the lumber company has an equity against the property as owned by the judgment debtor, which is superior to that of the judgment creditor. As to the right of subrogation, the judgment creditor is protected by section 6918, supra, assuming that it was otherwise enforceable, as to which we need not inquire.
If the deed to Hicks was void as to this land in so far as Sutley was concerned, because it was not recorded, it would be immaterial respecting Sutley's rights whether Hicks included it in the deed to the lumber company or not, unless it had an equity which was superior to that of Sutley. This it did not have by reason of section 6918 assuming that it otherwise existed.
We have therefore concluded that the sheriff's deed to Sutley in so far as the 20 acres are concerned conferred on him a title superior to the rights of Dothan Oil Mill Company, the complainant, and to any claim of Daisey and W. P. Windham and W. P. Windham Lumber Company. The cross-bill seeks to have possession awarded to him and that it be enforced by process. We think he has shown a right to do so.
As to the 60 acres, there is some confusion in the description, and other rights which have not been fully litigated here. We think it best not to enter a decree as to that because the evidence is not clear as to it, and no equity is sought to be enforced.
Sutley was enjoined in this suit from prosecuting his action for the recovery of both tracts. As to the 18 or 20 acres described as follows: 20 acres of land, more or less, described as follows: Beginning on north bank of Big creek on west margin of Troy-Elba highway at the concrete bridge, run thence northward along west margin of said highway 525 yards, then west to Big creek, and thence in a southeasterly direction, following the creek to the point of beginning, together with all tenements and appurtenances thereunto belonging, situated in section 16, township 6, range 20, in Coffee county, Ala., a judgment is here rendered declaring the title to be in D. E. Sutley at the time of his death, and the right of possession in his administrator, who has been made a party to this suit, for which a writ of possession may issue out of the circuit court, in equity. Anniston L.  T. Co. v. Stickney, 132 Ala. 587,31 So. 465; Section 6092, Code. As to the 60 acres described in the action at law as follows: The northeast quarter of the southwest quarter and all that part of the southeast quarter of southwest quarter lying west of Whitewater creek, in section 21, township 6, range 20, in Coffee county, Ala., being 60 acres, more or less, the injunction is dissolved, but nothing is here decided as to the rights of the parties.
The costs are taxed against Dothan Oil Mill Company, appellee.
Reversed and rendered.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.
                              On Rehearing.